Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 1 of 6 PagelD #:368

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

)

) Case No. 1:21-cv-00135

)
In re Clearview AI, Inc. Consumer Privacy ) Judge Sharon Johnson Coleman
Litigation )

) Magistrate Judge Maria Valdez

)

AFFIDAVIT OF KEVIN METCALE IN OPPOSITION TO
PLAINTIFFS' MOTION FOR A PRELIMINARY INJUNCTION

COUNTY OF WASHINGTON )
) ss.:
STATE OF ARKANSAS )

KEVIN METCALF, being duly sworn, deposes and says:

1, My name is Kevin Metcalf and, since February 2011, I have been a Deputy
Prosecuting Attorney at the Washington County Prosecutor's Office in Arkansas, where I
prosecute felonies. I focus on the intersection of technology and crime, which includes substantial
work investigating crimes related to the online sexual exploitation of children.

2. In February 2019, I founded the National Child Protection Task Force ("NCPTF")
and have been its Chief Executive Officer since that time. The NCPTF is a non-profit organization
with approximately 50 volunteers that include active-duty law enforcement officers who volunteer
their time to help state, federal, and international law enforcement agencies investigate online child
abuse, recover exploited children, and hunt sexual predators and human traffickers. Although the
NCPTF sometimes helps law enforcement officers solve technology-related crimes unrelated to
child exploitation, including terrorism, their priority is to bring abused and exploited children to

safety.
Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 2 of 6 PagelD #:369

3. The members of the NCPTF help provide detectives, analysts, and officers access
to investigative expertise and resources that are unavailable or underfunded in most law
enforcement organizations. For example, the NCPTF brings together recognized experts in facial
recognition technology, strategic legal applications, open-source intelligence, cellular mapping
and analysis, dark-web investigations, and cryptocurrency to aid law enforcement agencies
everywhere.

4. Before I became a prosecutor, I worked in law enforcement for more than 20 years.
From 1990 to 1998, I worked as a police officer at the Fort Smith Police Department in Arkansas.
In 1998, I worked briefly for the Border Patrol in San Diego, California, before returning to the
Fort Smith Police Department. After the September 11, 2001 attacks, I worked as a Federal Air
Marshall from 2002 to 2007. I left the Federal Air Marshall Service to attend law school, during
which I worked part-time for the Washington County, Arkansas, Sherriff's Department. I have
been a prosecutor in the Washington County Prosecutor's Office in Arkansas since I graduated
from law school.

5. Because many of the crimes I investigate and prosecute involve the online
exploitation of children, I need to keep up with the latest technological advances. Accordingly, I
have undergone extensive training that includes the National Computer Forensics Training
Institute, the National White Collar Crime Center ("NW3C"), and the FBI Cellular Analysis
Survey Team, among others. I have also developed a system for working with cell phone-related
data in criminal cases, which I teach to other members of law enforcement. I also published a
series of instructional books about using technology, such as cellphone data, while investigating
crimes. I have recently been asked to develop an advanced cyber investigation course for the

NW3C.
Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 3 of 6 PagelD #:370

6. In 2019, I received the Morgan's Choice Award from the Morgan Nick Foundation.
This award recognized my work in recovering children, identifying predators, and developing
cyber investigation concepts for law enforcement. In 2019, I also received a national Innovative
Campaign Award from Homeland Security Today. This award was given to recognize my work
in creating innovative investigative methodologies to find missing, exploited, and trafficked
children.

7. Through my work as a prosecutor and with the NCPTF, I have assisted with the
recovery of hundreds of missing and exploited children and helped identify and apprehend
hundreds of sexual predators in multiple states and countries.

8. For the past year, I have trained in using the facial recognition technology created
by Clearview AI, Inc. ("Clearview"). Clearview's app has been an essential tool in my efforts to
locate exploited children and bring perpetrators of sexual crimes against children to justice.

9, I could give hundreds of examples of children who were being sexually exploited
or raped and were rescued solely because of Clearview, but most cases follow the same general
fact pattern. Law enforcement officers find videos and photos on the dark web of children being
raped — many are produced by parents, siblings, or other close family members. Law enforcement
knows nothing about these children other than the fact that they are being raped and that their
videos and photos are being traded or sold on the dark web.

10. Using traditional investigative techniques, law enforcement officers have to
carefully scrutinize every second of these rape videos hoping that the perpetrators will make a
mistake and reveal a clue, such as a street sign, identification card, or receipt, that could give
investigators a lead. On the dark web, predators maintain manuals of changes in the law,

technological advances, and the methods investigators use to identify other pedophiles. The ready
Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 4 of 6 PagelD #:371

availability of these how-to manuals means that predators make fewer mistakes that investigators
can use to track them, and children continue to be exploited and raped.

11. | Most of the time, law enforcement only has images of helpless children's faces with
no way to identify them or bring them to safety. It is fruitless to run the faces of child rape victims,
many of whom are prepubescent, through traditional law enforcement facial recognition programs
because these programs are typically limited to booking photos. Sometimes, the faces of predators
are present, but that is still a long shot as many of the abusers have managed to avoid arrest.

12. Traditional techniques are being used to their maximum effect. Still, the results are
predictable — many exploited children continue to be raped by their caregivers, making them
much more difficult to detect.

13. | When law enforcement officers come to us with the faces of child rape victims or
child rapists, we turn to Clearview to triage vast amounts of publicly available information.
Clearview generally returns several possible matches for each child, which we then carefully
analyze, sometimes with the assistance of "super-recognizers," who have special training in
matching photos of people's faces.

14. We make it clear to all agencies we work with that Clearview's search results, even
with a secondary triage by a super recognizer, are only a lead. The investigator must understand
that he or she has the burden of gathering additional independent corroborating evidence before
taking any further action. If the investigator cannot corroborate the leads, no further action can be
taken.

15. | With Clearview's facial recognition technology, we have helped solve hundreds of
child exploitation cases fitting this general fact pattern, even though we are just one organization

with approximately 50 volunteers.
Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 5 of 6 PagelD #:372

16. Clearview's technology helps protect children who would otherwise slip through
the cracks — children who have not been reported as missing or abused and are being raped by
their parents, family members, or others close to the child.

17. Clearview's facial recognition technology helps conserve law enforcement
resources by providing possible leads where none exist otherwise. It reduces fatigue and burnout
by saving officers from watching hours of footage of children being raped and sexually abused.
Investigators, instead of watching every second of these heartbreaking videos trying to find a way
to identify the child victims or their rapists, would have another option — they could first run the
faces through Clearview's database to generate possible leads.

18. Clearview's facial recognition technology is best used as a way for law enforcement
to triage the billions of publicly available photos on the Internet and enable us to cull non-matching
images faster and more efficiently than we would otherwise be able to. Clearview has been an
essential tool in solving child exploitation cases that are otherwise unworkable. The technology
helps bring child rapists to justice, bring children to safety, and save resources in understaffed law
enforcement agencies.

19. Without Clearview's facial recognition technology, hundreds of children would
continue to be raped, and the recordings shared on the Internet for the world to see. In my opinion,
reducing Clearview's ability to serve its law enforcement clients, especially with no other
alternatives, would significantly impair law enforcement's ability in Arkansas and nationwide to
conduct successful investigations and the ability of law enforcement to make this world a safer

place for vulnerable children.
Case: 1:21-cv-00135 Document #: 43-6 Filed: 04/30/21 Page 6 of 6 PagelD #:373

Kevin Metcalf

Sworn to before me this at day of
April 2021
Qin,

wh BAGG
Cha bint
/

RN eee eel >
Notary PublicJ

\
wr

BS ®o\ON e
oe *1o382
cS NOTARY E

co BS

Co
10%

ice
Ss
S75
Sey
978 &
= Ow
AF
3
4
Ta ee,
“aifSas
awww
